DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seyed Momen, et al. (US 2010/0117836, herein Seyed Momen).1	Regarding claims 1, 11 and 17, Seyed Momen teaches an electronic dispensing system for promoting effective use of a hand cleanser, the dispensing system comprising:	(a) at least one dispensing device (paragraph 0168: dispenser assembly 10) comprising:	(i) an electronic controller having at least one timing function (paragraph 0168: control circuit 20);	(ii) a control interface in communication with the electronic controller (paragraph 0168: control circuit connected to the detector);	(iii) a housing having a reservoir configured to hold a cleanser and a dispensing mechanism having an outlet that dispenses the cleanser from the reservoir and out of the housing (paragraph 0168: external housing 14);	(iv) a first sensor that detects entrance of a human within a perimeter around the dispensing device and communicates this entrance to the electronic controller (paragraph 0168: dispensing sensor 22);	(v) a trigger sensor that detects the presence of an object in close proximity below the outlet and communicates this presence to the electronic controller, wherein the electronic controller activates the dispensing mechanism to dispense an amount of cleanser and starts a cleansing timer (paragraph 0168); and	(vi) an alert system comprising a timer display, light, other visual display, speaker, vibrating alert, or a combination thereof through which the electronic controller issues prompts to the human present (paragraph 0168: alerting device 24); and	(b) a remote software to which the at least one dispensing device transmits data that is made available for display on remote devices (paragraph 0171);	wherein the at least one dispensing device senses and records human activity over periods of time before and after dispensing the amount of cleanser, prompts human participation, and reports performance for remote display (paragraph 0171).	Regarding claim 2, Seyed Momen teaches an ID reader that reads user identification codes, wherein performance is recorded for a specific user (paragraph 0171).	Regarding claims 3, 13 and 18, Seyed Momen teaches the first sensor communicates with the electronic controller to time the duration between the dispensing of the amount of cleanser and the time when the human leaves the immediate area of the dispensing device (paragraph 0182).	Regarding claims 4, 14 and 19, Seyed Momen teaches a third sensor that communicates with the electronic controller to time the duration between the dispensing of the amount of cleanser and the time when the human leaves the immediate area of the dispensing device (paragraph 0182).	Regarding claims 5, 15 and 20, Seyed Momen teaches the first sensor or trigger sensor performs more than one sensor function (paragraph 0168).	Regarding claim 6, Seyed Momen teaches the first sensor or trigger sensor is an infrared sensor (paragraph 0168).	Regarding claims 7 and 16, Seyed Momen teaches multiple dispensing devices in communication with the remote software (paragraph 0171).	Regarding claim 8, Seyed Momen teaches the first sensors of the multiple dispensing devices comprise an array of sensors (paragraph 0168).	Regarding claim 9, Seyed Momen teaches settings for the first sensor, trigger sensor, timing functions, amount of cleanser dispensed, cleanser fill volume, alert system prompts, or a combination thereof (paragraph 0168).	Regarding claim 10, Seyed Momen teaches presets for both the amount of hand soap and the amount of hand sanitizer to be dispensed (paragraph 0168).	Regarding claim 11, Seyed Momen teaches the controller or remote software allows settings to be paired with specific users (paragraph 0171).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited portions, please see also the associated figures.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.